Citation Nr: 1028939	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  06-20 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for lupus 
erythematosus, discoid type.

2.  Entitlement to service connection for an eye disorder, 
including as secondary to lupus erythematosus, discoid type.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1956 to March 1960.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the 
Regional Office (RO) in October 2005.

The Board notes that the Veteran requested a hearing before a 
Veteran's Law Judge at the RO on his VA Form 9 dated in June 
2006.  However, the Veteran subsequently withdrew his request.  
Therefore, no hearing was held in this matter.  38 C.F.R. § 
20.704(e).


FINDINGS OF FACT

1.  The Veteran's lupus erythematosus, discoid type, is primarily 
characterized by disfigurement of the head, face, or neck.  The 
Veteran currently has no more than two or three characteristics 
of disfigurement that meet the criteria for characteristics of 
disfigurement. 

2.  The Veteran was not shown to currently have an eye disorder 
that was related to a disease or injury that occurred during his 
service or to a service connected disability, including lupus 
erythematosus, discoid type, or treatment for lupus 
erythematosus, discoid type.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for lupus 
erythematosus, discoid type, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp.2009 ); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.118, Diagnostic Codes 7800, 
7801, 7806, 7809 (2009).
2.  The Veteran does not currently have an eye disorder that is 
due to a disease or injury that occurred during his service or 
that was caused or aggravated by a service connected disability 
or by treatment of a service connected disability. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims and Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have been fulfilled by 
information provided to the Veteran by correspondence dated in 
May 2005, July 2005, and October 2005.  Those letters notified 
the Veteran of VA's responsibilities in obtaining information to 
assist in completing his claim and identified the Veteran's 
duties in obtaining information and evidence to substantiate his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes 
that 38 C.F.R. § 3.159 was recently revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  Notice as to 
this matter was provided in March 2006.  The Veteran's claims 
were subsequently readjudicated, including in a supplemental 
statement of the case (SSOC) that was dated in June 2006.  
Therefore, to the extent that there was an pre-decisional notice 
error, such error was cured.

In addition to its duties to provide certain notices to 
claimants, VA also must make reasonable efforts to assist them in 
obtaining the evidence that is necessary in order to substantiate 
their claims, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, 
VA has of record evidence including service treatment records, VA 
treatment records, private treatment records, and the contentions 
that were advanced by the Veteran.  VA examinations were provided 
in connection with the Veteran's claims.

For these reasons, the Board finds that VA satisfied its 
obligations pursuant to the VCAA in this case.

Increased Rating

The Veteran contends that his lupus erythematosus, discoid type, 
is more severe than is contemplated by the currently assigned 30 
percent rating.

Law and Regulations

Disability ratings are determined by applying criteria that are 
set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. 
Part 4).  Ratings are based on average impairments of earning 
capacity resulting from particular diseases and injuries and the 
residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic 
codes set forth in 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease 
or injury already has been established and entitlement to an 
increase in the disability rating is at issue, the present level 
of disability is of primary importance.  See, e.g., Franciso v. 
Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  The relevant focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's lupus erythematosus, discoid type, is rated 
pursuant to 38 C.F.R. § 4.118, diagnostic code 7809 (2008).  That 
diagnostic code provides that this disability should be rated as 
either disfigurement of the head, face, or neck; scars; or 
dermatitis, depending upon the predominant disability.  In this 
case, disfigurement of the head, face, or neck was determined to 
be the predominant disability and the Veteran was rated pursuant 
to the diagnostic code applicable thereto.

780
9
Discoid lupus erythematosus or subacute cutaneous 
lupus erythematosus: 
 
 
Rate as disfigurement of the head, face, or neck (DC 7800), 
scars (DC's 7801, 7802, 7803, 7804, or 7805), or dermatitis 
(DC 7806), depending upon the predominant disability. Do 
not combine with ratings under DC 6350. 

38 C.F.R. § 4.118, Diagnostic Code 7809 (2009)

780
0
Burn scar(s) of the head, face, or neck; scar(s) 
of the head, face, or neck due to other causes; 
or other disfigurement of the head, face, or 
neck:
Ratin
g
 
With visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), 
or; with six or more characteristics of disfigurement. 
80
 
With visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement
50
 
With visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set 
of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two 
or three characteristics of disfigurement 
30
 
With one characteristic of disfigurement
10
Note (1): The 8 characteristics of disfigurement, for purposes 
of evaluation under Sec. 4.118, are: 
*	Scar 5 or more inches (13 or more cm.) in length. 
*	Scar at least one-quarter inch (0.6 cm.) wide at widest 
part. 
*	Surface contour of scar elevated or depressed on palpation. 
*	Scar adherent to underlying tissue. 
*	Skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.). 
*	Skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.). 
*	Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.). 
*	Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.). 
Note (2): Rate tissue loss of the auricle under DC 6207 (loss of 
auricle) and anatomical loss of the eye under DC 6061 (anatomical 
loss of both eyes) or DC 6063 (anatomical loss of one eye), as 
appropriate.
Note (3): Take into consideration unretouched color photographs 
when evaluating under these criteria. 
Note (4): Separately evaluate disabling effects other than 
disfigurement that are associated with individual scar(s) of the 
head, face, or neck, such as pain, instability, and residuals of 
associated muscle or nerve injury, under the appropriate 
diagnostic code(s) and apply § 4.25 to combine the evaluation(s) 
with the evaluation assigned under this diagnostic code. 
Note (5): The characteristic(s) of disfigurement may be caused 
by one scar or by multiple scars; the characteristic(s) required 
to assign a particular evaluation need not be caused by a single 
scar in order to assign that evaluation. 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2009)

7801
Burn scar(s) or scar(s) due to other causes, 
not of the head, face, or neck, that are deep 
and nonlinear: 
Rating
 
Area or areas of 144 square inches (929 sq. cm.) or 
greater
40
 
Area or areas of at least 72 square inches (465 sq. 
cm.) but less than 144 square inches (929 sq. cm.)
30
 
Area or areas of at least 12 square inches (77 sq. 
cm.) but less than 72 square inches (465 sq. cm.)
20
 
Area or areas of at least 6 square inches (39 sq. 
cm.) but less than 12 square inches (77 sq. cm.)
10
Note (1): A deep scar is one associated with underlying soft 
tissue damage. 
Note (2): If multiple qualifying scars are present, or if a 
single qualifying scar affects more than one extremity, or a 
single qualifying scar affects one or more extremities and either 
the anterior portion or posterior portion of the trunk, or both, 
or a single qualifying scar affects both the anterior portion and 
the posterior portion of the trunk, assign a separate evaluation 
for each affected extremity based on the total area of the 
qualifying scars that affect that extremity, assign a separate 
evaluation based on the total area of the qualifying scars that 
affect the anterior portion of the trunk, and assign a separate 
evaluation based on the total area of the qualifying scars that 
affect the posterior portion of the trunk. The midaxillary line 
on each side separates the anterior and posterior portions of the 
trunk. Combine the separate evaluations under § 4.25. Qualifying 
scars are scars that are nonlinear, deep, and are not located on 
the head, face, or neck. 
38 C.F.R. § 4.118, Diagnostic Code 7801 (2009)

780
2
Burn scar(s) or scar(s) due to other causes, 
not of the head, face, or neck, that are 
superficial and nonlinear:
Rating
 
Area or areas of 144 square inches (929 sq. cm.) or 
greater
10
 
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.
 
Note (2): If multiple qualifying scars are present, or if a 
single qualifying scar affects more than one extremity, or a 
single qualifying scar affects one or more extremities and 
either the anterior portion or posterior portion of the 
trunk, or both, or a single qualifying scar affects both the 
anterior portion and the posterior portion of the trunk, 
assign a separate evaluation for each affected extremity 
based on the total area of the qualifying scars that affect 
that extremity, assign a separate evaluation based on the 
total area of the qualifying scars that affect the anterior 
portion of the trunk, and assign a separate evaluation based 
on the total area of the qualifying scars that affect the 
posterior portion of the trunk. The midaxillary line on each 
side separates the anterior and posterior portions of the 
trunk. Combine the separate evaluations under § 4.25. 
Qualifying scars are scars that are nonlinear, superficial, 
and are not located on the head, face, or neck. 
38 C.F.R. § 4.118, Diagnostic Code 7802 (2009)

780
4
Scar(s), unstable or painful:
Ratin
g
 
Five or more scars that are unstable or painful
30
 
Three or four scars that are unstable or painful
20
 
One or two scars that are unstable or painful
10
 
Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin 
over the scar. 
 
 
Note (2): If one or more scars are both unstable and 
painful, add 10 percent to the evaluation that is 
based on the total number of unstable or painful 
scars. 

 
Note (3): Scars evaluated under diagnostic codes 
7800, 7801, 7802, or 7805 may also receive an 
evaluation under this diagnostic code, when 
applicable. 

38 C.F.R. § 4.118, Diagnostic Code 7804 (2009)

780
5
Scars, other (including linear scars) and other 
effects of scars evaluated under diagnostic codes 
7800, 7801, 7802, and 7804:
 
Evaluate any disabling effect(s) not considered in a rating 
provided under diagnostic codes 7800-04 under an appropriate 
diagnostic code.
38 C.F.R. § 4.118, Diagnostic Code 7805 (2009)

780
6
Dermatitis or eczema.
Ratin
g
 
More than 40 percent of the entire body or more than 
40 percent of exposed areas affected, or; constant or 
near-constant systemic therapy such as corticosteroids 
or other immunosuppressive drugs required during the 
past 12-month period 
60
 
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the 
past 12-month period 
30
 
At least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period 
10
 
Less than 5 percent of the entire body or less than 5 
percent of exposed areas affected, and; no more than 
topical therapy required during the past 12-month 
period 
0
 
Or rate as disfigurement of the head, face, or neck 
(DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability. 

38 C.F.R. § 4.118, Diagnostic Code 7806 (2009)

The Board also notes that as of October 23, 2008, revised 
provisions for evaluating scars were enacted. This new 
regulation, however, indicates that the revised provisions are 
applicable only to claims that were received on or after October 
23, 2008. Accordingly, these revisions do not apply to the 
present case. 73 Fed. Reg. 54708 (Sept. 23, 2008). Rather, the 
Veteran's claim will be considered solely under the criteria 
effective as of the date of VA's receipt of the claim. 

6350
Lupus erythematosus, systemic (disseminated):
Rating

Not to be combined with ratings under DC 7809

Acute, with frequent exacerbations, producing 
severe impairment of health
100

Exacerbations lasting a week or more, 2 or 3 times 
per year
60

Exacerbations once or twice a year or symptomatic 
during the past 2 years
10
Note: Evaluate this condition either by combining the 
evaluations for residuals under the appropriate system, or by 
evaluating DC 6350, whichever method results in a higher 
evaluation.
38 C.F.R. § 4.88b, Diagnostic Code 6350 (2009)

Factual Background and Analysis

The Veteran's claim for an increased rating was received in May 
2005.

In June 2005, the Veteran was afforded a VA medical examination 
for infectious, immune and nutritional disabilities.  He was 
diagnosed with cutaneous discoid lupus in service in 1958.  This 
had resulted in disfigurement of the face and scalp.  He 
complained of stinging and burning of his face, cheeks, ears and 
arms.  He avoided the sun.  Medications included Plaquenil, 
Westcort cream, and sun screen and sun protection lotions.  He 
worked a part time job at night.  He denied weight loss or gain.  
Objective physical examination revealed that he was alert, 
oriented and in no acute distress, He was in a normal state of 
nutrition, and a good state of health.  Evaluation of the skin 
revealed a 4.0 X 2.0 cm elliptical scar on the right cheek.  
There were scatted scars on the left cheek ranging between 1.0 
and 2.0 cm each.  There was some hair loss on the scalp.  He had 
telangiectasias on his cheeks and ears, consistent with rosacea.  
The diagnosis was cutaneous discoid lupus.   The Veteran was 
advised to continue to use sun protection.   

Private medical records note that the Veteran was seen in April 
and September 2005.  In April 2005, the examiner noted three 
large scarred patches on the cheeks, with slight activity of 
discoid lupus at the edges.  Patches on the ears and scalp were 
quiet.  In September 2005, the physician noted patches of discoid 
lupus with little activity on the cheeks.  
VA outpatient treatment records dated in July 2005 noted that the 
Veteran was seen for evaluation of his skin.  The dermatologist 
remarked that the Veteran had typical scarring from acute chronic 
cutaneous discoid lupus of the face.  There was no inflammatory 
reaction because the Veteran was staying inside and had a job 
that did not require him to be outside.  

The Veteran's skin was examined by VA in March 2006.  At that 
time, the Veteran was observed to have several scars in the area 
of his face, scalp, and ears.  The Veteran had a scar on his 
right cheek that was approximately 1.5 centimeters in width and 7 
centimeters long that was hypopigmented.  There was no 
tenderness, inflammation, elevation, edema, skin ulceration or 
breakdown, keloid formation, depression, adherence, induration, 
inflexibility, or underlying tissue loss associated with the 
scar.  The scar tissue had abnormal texture.

The Veteran had a second scar which was located on his left 
cheek.  This scar was 2 cm long by 1 cm wide.  There was no 
inflammation, elevation, edema, skin ulceration or breakdown, 
keloid formation, depression, adherence of underlying tissue, 
induration, inflexibility, or underlying tissue loss associated 
with the scar.  The scar was hypopigmented and had normal skin 
texture.

A third scar was located 2.5 inches from the Veteran's left 
tragus and was 5.5 cm long by 2 cm wide.  This scar was 
hypopigmented and had normal skin texture but no inflammation, 
elevation, edema, skin ulceration or breakdown, keloid formation, 
depression, adherence of underlying tissue, induration 
inflexibility, or associated underlying tissue loss.

A fourth scar was also located on the Veteran's left cheek.  It 
was 5 centimeters long by 2 centimeters wide.  As with the 
Veteran's other facial scars, this scar was hypopigmented and had 
normal skin texture but no inflammation, elevation, edema, skin 
ulceration or breakdown, keloid formation, depression, adherence 
of underlying tissue, induration inflexibility, or associated 
underlying tissue loss.

The Veteran also had a scar on his left ear lobe that was 1.5 
centimeters long by 1 centimeter wide.  It shared the 
characteristics of the Veteran's other scars, except that there 
was no abnormal texture of the skin in the scarred area.  A sixth 
scar that measured 1.25 centimeters long by 1.25 centimeters wide 
was located on the Veteran's scalp; this scar was depressed but 
normal in color and texture.  Another scar was found on the 
posterior right ear, measuring 0.2 centimeters long by 0.2 
centimeters wide.  The last three scars described above, were 
noted by the dermatologist not to be disfiguring.

The examiner also noted that a review of the Veteran's treatment 
records indicated that he was also diagnosed with rosacea 
although it was not visible on examination.  However, he opined 
that the Veteran's rosacea was unrelated to lupus because while 
lupus is an autoimmune disorder rosacea has no known cause.  

Unretouched photographs of the Veteran's face and head were 
obtained and associated with the claims folder.

The above evidence shows that the Veteran does not meet the 
criteria for a rating in excess of 30 percent rating for his 
lupus erythematosus, discoid type.  The eight characteristics of 
scarring have been noted in the diagnostic criteria stated above.  
Of those characteristics, the Veteran has some scars in excess of 
one-quarter inch (0.6 cm.) wide at widest part.  He has no scars 
of five or more inches (13 or more cm.) in length, no scars 
described as elevated or depressed, and no adherent scars.  
Furthermore, in combination, his scars do not result in hypo-or 
hyper-pigmentation in an area exceeding six square inches (39 sq. 
cm.).  One scar was noted to have abnormal skin texture, but it 
did not exceed six square inches (39 sq. cm.); and finally, none 
of the scars were described as indurated and inflexible.  The 
Board has also considered the photographs provided by the 
examiner.  These pictures do not show gross distortion or 
asymmetry of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), nor do the photos confirm the presence of four or five 
characteristics of disfigurement.

There is no doubt that the scars affect the visual nature of the 
Veteran's face; however, the Board finds that any defect caused 
by the scars is taken into consideration by the 30 percent 
rating.  To conclude, the Veteran has been properly rated and a 
higher rating is not justified based on the evidence 

The Board finds that the Veteran's symptoms do not present such 
an exceptional disability picture as to render the schedular 
rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. 
Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the schedular evaluation is inadequate).  The Veteran's symptoms 
were fully contemplated by the rating schedule.  Furthermore, 
there is no evidence that the Veteran's lupus required repeated 
hospitalization or that it materially interferes with the 
Veteran's employment.  

Service connection

The Veteran contends that he has an eye disorder that is related 
to his treatment for lupus.  Specifically, he notes that he is 
required to undergo periodic eye examinations to ensure that he 
does not develop ocular pathology related to his prolonged use of 
Plaquenil.

Law and Regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in, or aggravated by, service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge if all of the 
evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection may be granted on a secondary basis where a 
disability is proximately due to, or the result of, a service 
connected disability.  38 C.F.R. § 3.310(a).  Additionally, any 
increase in severity of a non-service connected disease or injury 
that is proximately due to, or the result of, a service connected 
disability, will be service connected.  38 C.F.R. § 3.310(b); see 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current 
disability exist is satisfied if the claimant had a disability at 
the time his claim for VA disability compensation was filed or 
during the pendency of the claim.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  


It is not contended, nor is it shown by the service treatment 
records that the Veteran had any eye disability during his 
service.  Moreover, while the Veteran's treatment records and 
letters from his health care providers indicate that the Veteran 
has to have periodic examinations to monitor his eyes because 
Plaquenil can cause ocular damage, none of the eye examinations 
that the Veteran has had to date discovered any eye pathology 
that was related to Plaquenil use or to the Veteran's lupus.  
Although treatment records indicate that the Veteran has 
developed cataracts, this has never been related to Plaquenil use 
or to lupus.  Rather, all of the Veteran's eye exams of record, 
even those that diagnose cataracts, indicate that he has no eye 
pathology that is related to Plaquenil use.    

The Veteran was afforded a VA eye examination in July 2005.  At 
that time, the Veteran complained of decreased vision, blurry 
vision, and intermittent diplopia.  He was diagnosed with trace 
cataracts and refractive error of the eye (farsightedness with 
astigmatism).  The examiner specifically concluded that there 
were no eye findings that were attributable to the Veteran's 
lupus erythematosus.  In March 2006, a VA optometrist diagnosed 
plaquenil/hydroxychloroquine negative maculopathy of both eyes, 
and mild cataracts, both eyes.  

In a June 2006 private medical statement, S.E.C., M.D., an eye 
surgeon, stated specifically that there was, " no evidence of 
Plaquenil toxicity." 

Insofar as there is no competent evidence that the Veteran's 
cataracts or any other eye disorders are due to a disease or 
injury that occurred during the Veteran's service (nor does he so 
claim) or that they are related to either his lupus or to his use 
of Plaquenil, there is no basis to grant service connection for 
an eye disorder.  The Board notes that refractive errors of the 
eye are not disabilities for VA compensation purposes. 38 C.F.R. 
§ 3.303(c).  In any event, there is no competent evidence that 
the Veteran's lupus, or the treatment for his lupus, currently 
affects his eyes in any way.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
appellant is competent to provide evidence of visible symptoms, 
he is not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine is 
inapplicable with respect to this claim because the preponderance 
of the evidence is against the claim. See, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, service connection for an eye disability, including 
as secondary to lupus erythematosus, discoid type, is denied..


ORDER

Entitlement to a rating in excess of 30 percent for lupus 
erythematosus, discoid type is denied.

Service connection for an eye disability, including as secondary 
to lupus erythematosus, discoid type, is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


